Title: To George Washington from Henry Knox, 7 April 1794
From: Knox, Henry
To: Washington, George


          
            Sir.
            War Department, April 7th 1794.
          
          I have the honor to submit to your consideration, the propriety of embarking a
            detachment of recruits, of about fifty, now in this place, either for Charleston, or
            Georgia; in order to guard the batteries, for the present, which are to be erected upon
            the Sea coast of those States. I am Sir, Most respectfully, Your
            obedient Servant.
          
            H. Knox
          
        